Mathews, J.
delivered the opinion of the court This cause was submitted to a jury in the court below, who found a general verdict for the plaintiff, on which the defendants moved for a new trial; alleging that the verdict was without evidence to support it, and that it was contrary to evidence; their motion was overruled and judgment rendered in pursuance to said verdict, from which they appealed.
The case presents no question of law; and we have examined attentively the evidence which comes up on the record. It is somewhat *166contradictory, but, taken altogether, does not produce a conviction on our minds, that truth has been violated by the verdict of the jury.- The principal grounds of opposition to the correctness of the judgment, relied on by the appellants, are-1st. That there is no proof of ownership or interest, in the ship insured, in the plaintiff. 2d. That the testimony shews clearly that the vessel was unseaworthy at the time of commencing the voyage for which she was insured It is true that the record does not exhibit very explicit proof of ownership; but it is believed that sufficient was shown to the jury to warrant their conclusion, as presented by the verdict, that the appellee was owner of the ship, or that he held in her an insurable interest.
East'n District.
Feb. 1824.
As to the seaworthiness of the vessel, the testimony is such as may create doubt, not being absolutely conclusive on either side of the question; which is one entirely of fact, and consequently legally answered by a jury. The verdict being general and embracing both facts and law, is subject to revision in this court: but we are not so fully convinced, that it is erroneous, as to induce us to order a new trial.
It is therefore ordered, adjudged, and de *167creed, that the judgment of the parish court be affirmed, with costs.
Livingston for the plaintiff, Duncan for the defendants.